 BAPTIST MEMORIAL HOSPITALBaptist Memorial Hospital and American Federationof State, County and Municipal Employees, AFL-CIO. Cases 26-CA-5929, 26-CA-5955, 26-CA-5992, and 26-CA-6028April 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 20, 1976, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs2and has decided to affirm the rulings,findings,3and conclusions4of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified herein.As noted by the Administrative Law Judge in hisDecision, during a prior unfair labor practice hearingheld in November 19755 Respondent's assistant vicepresident, Stephen Reynolds, testified that employeeswere free to handbill inside or outside the hospital solong as they did not interfere with the work of otheremployees or did not carry on their activities inpatient care areas. However, as found by theAdministrative Law Judge, employees who relied onthese assurances and attempted to handbill on theUnion's behalf in December 1975 and February 1976were ordered by Respondent's security guards tostop their activity. Employees, including Jerry LeeWheeler, who persisted in distributing union materi-als were given disciplinary warnings by their supervi-sors.' The General Counsel also moved to strike Exhibit "A" appended toRespondent's bnef in support of exceptions on the ground that Exhibit "A"constitutes an ex parte offer of evidence. In its response to the motion,Respondent notes that Exhibit "A" is identical to Appendix "A" attached tothe complaint herein. The General Counsel's motion is hereby denied.2 Respondent's request for oral argument is hereby denied as the recordand exceptions adequately present the issues and positions of the parties.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.4 The Administrative Law Judge concluded that Respondent's ruleagainst employees returning to the hospital during off-duty hours violatedSec. 8(aXl) of the Act. In so doing, the Administrative Law Judge relied229 NLRB No. IOn February 25, 1976, Wheeler handbilled in thehospital lobby across from the cafeteria during hislunch break. While so engaged, Wheeler was ap-proached by a security guard who directed him tostop handbilling or be suspended. When Wheelerpersisted, the guard threatened him with arrest unlesshe left the premises. When Wheeler protested that hewas scheduled to work, two security guards escortedhim to the hospital's entrance where, after somefurther discussion, Wheeler was taken into custodyby the Memphis City police and charged withdisorderly conduct. Wheeler was convicted the nextday in Memphis Municipal Court and fined $25.Subsequently, Wheeler was discharged by Respon-dent. At the time of the unfair labor practice hearing,the conviction was on appeal.The Administrative Law Judge found, and weagree, that Respondent's solicitation and distributionpolicies and rules are unlawful. We also agree withthe Administrative Law Judge's conclusion that itwas Respondent's intention to make an object lessonout of the Wheeler incident, and thereby to chill itsemployees' enthusiasm for union activity. As theAdministrative Law Judge pointed out, "Respon-dent's unlawful policy, compounded by Reynolds'testimony in the earlier unfair labor practice case,was the direct cause of Wheeler's arrest, conviction,and discharge from his job."6The AdministrativeLaw Judge also observed that credible testimony7established that Wheeler conducted himself withdecorum throughout the February 25 incident.Based on these findings, the Administrative LawJudge recommended that Respondent be ordered tooffer Wheeler full reinstatement and to make himwhole for loss of pay and for the $25 fine levied inthe court proceedings. Thereafter, the GeneralCounsel excepted to the Administrative Law Judge'sfailure to include in his recommended remedy aprovision requiring Respondent to pay legal fees andexpenses incurred by Wheeler in connection with hisarrest and conviction on the misdemeanor chargeinitiated by Respondent. The General Counsel alsourges that Respondent be directed to join in a jointupon Respondent's failure to meet the requirements pertaining to no-accessrules laid down in Tri-County Medical Center, Inc., 222 NLRB 1089 (1976).Thus, the Administrative Law Judge noted that Respondent prohibitedaccess not only to the interior of the hospital but to the sidewalks and otheroutside areas. Furthermore, the Respondent permitted access to employeesfor certain purposes, including picking up paychecks and visiting patients.Although Chairman Fanning and Member Jenkins agree that the no-access rule in issue here is unlawful, they base this conclusion on the viewthat off-duty employees have a right to remain on or to enter the Employer'spremises for solicitation or distribution of union literature subject only tothe Employer's need to maintain production, discipline, or security. See, inthis regard, the dissenting opinion of Members Fanning and Jenkins in GTELenkurt, Incorporaorte 204 NLRB 921 (1973).s Reported at 225 NLRB 525 (1976).AUD, sec. A, par. 12.7 Respondent's security guard testified that Wheeler had been quiet andcooperative.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition to the Municipal Court of Memphis,Tennessee, and the City of Memphis Police Depart-ment to expunge any record of Wheeler's arrest andconviction. For the reasons explained below, we findmerit in the General Counsel's exceptions and weshall grant the requested remedy.Under Section 10(c) of the National Labor Rela-tions Act, as amended, this Board is charged with aduty to fashion remedial orders which will effectuatethe purposes and policies of the Act. Moreover, theBoard has wide discretion in selecting remedies toachieve such ends, subject to the requirement thatany relief must bear some rational relationship to theunfair labor practices found.8Applying these principles to the facts of this case,we are persuaded that only by granting the addition-al relief requested by the General Counsel will wemeet our statutory duty. Such a conclusion necessari-ly follows from the fact that one of the basicpurposes of our Act is to guarantee to employeesfreedom to engage in, or to refrain from, concertedactivities. In vindicating this guarantee of employeerights, the Board must seek to undo the effects ofunlawful conduct by restoring the situation "asnearly as possible, to that which would have obtainedbut for the illegal discrimination."sAs found by the Administrative Law Judge,employee Jerry Lee Wheeler's arrest and convictionin February 1976 stemmed solely from Respondent'spersistent effort to maintain and enforce its unlawfulpolicies and to thwart the protected organizationalactivities of its employees.10Indeed, the Administra-tive Law Judge concluded that Respondent intendedthat the Wheeler incident serve as an example toemployees of their Employer's intransigent opposi-tion to the Union. It follows from this that legalexpenses and fees which have been or will beincurred by employee Wheeler in connection withthis incident are directly the result of Respondent'sunlawful policies and conduct. Only by requiringRespondent to reimburse Wheeler for these costs willwe succeed in making Wheeler whole"1and infulfilling our obligation to remove, insofar as is8 See Retail Store Employees Union Local No. 400, Retail ClerksInternational Association, AFL-CIO [C W.F. Corporation] v. N.L R.B., 458F.2d 792 (C.A.D.C., 1972); N.LR.B. v. Union Local No. 3, InternationalBrotherhood of Electrical Workers, AFL-CIO [New York Telephone Compa-ny], 477 F.2d 260 (C.A. 2, 1973), cert. denied 414 U.S. 1065. See alsoN.LR.B. v. Mackay Radio & Telegraph Co., 304 U.S. 333 (1938).9 See N. LR.B. v. Local Union 396, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America lUnited ParcelService], 509 F.2d 1075 (C.A. 9, 1975), citing Phelps Dodge Corporation v.N.L.R.B., 313 U.S. 177, 194 (1941).10 As noted previously, the Administrative Law Judge found, and therecord supports his finding, that nothing in Wheeler's conduct on February26 warranted the action taken against him by Respondent.II It is well settled that by making employees whole for losses suffered onaccount of unfair labor practices the Board effectuates the public policypossible, the effects of Respondent's unfair laborpractices.12We shall also require Respondent to rectify theeffects of its unlawful conduct by joining withemployee Wheeler in petitioning the MemphisMunicipal Court and Police Department to expungeany record of Wheeler's arrest and conviction. Wehave long held that an employee who is the victim ofunfair labor practices is entitled to have all adversereports or disciplinary warnings connected therewithremoved from his personnel file. Such a remedyrecognizes that the existence of an adverse report ordisciplinary warning will not only imperil theemployee's prospect for advancement with hiscurrent employer but may also be the basis for anegative recommendation if he seeks other employ-ment.In the instant case there is a plain nexus betweenRespondent's unlawful conduct and Wheeler's arrestand conviction. Indeed, the arrest was caused as partof the unlawful effort to stop lawful solicitation. Inour view, in these circumstances, there is no morereason for Wheeler to be saddled with the burden ofsuch an adverse record than there is for anyemployee who receives a disciplinary report orwarning for engaging in protected activity. Althoughwe recognize that it is not entirely within Respon-dent's power to wipe the slate clean, we think itreasonable in all the circumstances of this case torequire Respondent to take at least those steps whichare within its power to undo the damage it hasdone.13ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Baptist Memorial Hospital, Memphis, Tennes-see, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:which underlies the Act. N. LRB. v. Jaspeh T Strong d/b/a Strong Roofingand Insulating Co., 393 U.S. 357 (1969).The Board has indicated in a different context that legal expenses arerecoverable in certain circumstances. See Tiidee Products, Inc., 194 NLRB1234 (1972).12 Nor can we be unmindful of our obligation to demonstrate to Wheelerand his fellow employees that this Board, by its willingness to shape anappropriate and full remedy, is prepared to vindicate their right to engage inprotected activity. Indeed, given the circumstances of this case, to dootherwise would make a mockery of the concept of protected rights.13 In so doing, we realize that in the final analysis it is for the local courtto determine whether or not Wheeler's conviction should be reversed andthe record expunged. By our action herein, we are not seeking to usurp theauthority of the court but merely to effectuate the policies and purposes ofthe Act.46 BAPTIST MEMORIAL HOSPITALI. Insert the following as paragraph 2(c) of therecommended Order and reletter existing paragraph2(c) and the subsequent paragraphs accordingly:"(c) Reimburse Jerry Lee Wheeler for all reason-able legal fees and expenses incurred by him or to beincurred by him, including costs of appeal, inconnection with his arrest on February 25, 1976, andhis subsequent conviction and, upon request, join ina petition to the Memphis Municipal Court andPolice Department requesting that all records relat-ing to said arrest and conviction be expunged."2. Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present their evidence, it has beendecided that we violated the law and we have beenordered to post this notice. We intend to carry outthe order of the Board and abide by the following:WE WILL NOT promulgate, maintain, or enforceany rule or policy which prohibits employeesfrom engaging in union solicitation on or nearhospital premises during nonworking time andfrom engaging in the distribution of unionliterature in nonwork areas on or near hospitalpremises.WE WILL NOT promulgate, maintain, or enforceany rule or policy which discriminatorily orbecause of vagueness discourages or restrictsemployees from engaging in union solicitationduring nonworking time and from engaging in thedistribution of union literature in nonwork areason or near hospital premises.WE WILL NOT reprimand, cause the arrest andconviction of, discharge, or otherwise disciplineemployees for having violated the hospital'sunlawful no-solicitation, no-distribution, and no-access policies.WE WILL NOT engage in acts of surveillance ofour employees because of their union activity.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rightsprotected by Section 7 of the National LaborRelations Act.WE WILL offer Jerry Lee Wheeler immediateand full reinstatement to his former position or, ifthat job no longer exists, to a substantially similarjob, without prejudice to his seniority or otherrights, privileges, or working conditions.WE WILL make Jerry Lee Wheeler whole forany loss of pay or other benefits suffered as aresult of the termination of his employment andas a result of his fine of $25.WE WILL reimburse Jerry Lee Wheeler for allreasonable legal fees and expenses incurred byhim, or to be incurred by him, including costs ofappeal, in connection with his arrest and subse-quent conviction and, upon request, WE WILL joinin a petition to the Memphis Municipal Courtand Police Department to expunge any record ofsaid arrest and conviction.WE WILL remove all reprimands and counselinginterviews from hospital records of employeesWheeler, Fletcher, Johnson, and Maclin whichrelate to the hospital's no-solicitation/no-distribu-tion policy.WE WILL post a notice which clearly informsemployees where they may distribute unionliterature during their nonworking time.BAPTIST MEMORIALHOSPITALDECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge: Thiscase arises upon a consolidated complaint, issued March23, 1976, as amended, by the National Labor RelationsBoard alleging that Baptist Memorial Hospital hadviolated Section 8(aXl), (3), and (4) of the National LaborRelations Act. In its answer, filed March 26, 1976, andsubsequently amended, Respondent admitted numerousfactual allegations in the complaint, but it denied thesubstantive charges that it had committed any unfair laborpractices.The hearing in these charges was held in Memphis,Tennessee, on April 12, 13, and 14, 1976. The GeneralCounsel and Respondent were represented by counsel andafforded full opportunity to adduce evidence, to call,examine, and cross-examine witnesses, and to file briefs.Upon the entire record in this case, including briefs ofcounsel and from my observation of the witnesses, I makethe following findings of fact and conclusions of law withparticular reference to the main issue in this case, whetherRespondent's no-solicitation or no-distribution policiesand their enforcement violated the Act.FINDINGS OF FACTBaptist Memorial Hospital is a respondent in a Boardproceeding for a second time in the recent past. On June30, 1976, the Board affirmed the decision by Administra-tive Law Judge Thomas A. Ricci who found that the47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhospital had engaged in certain conduct prohibited bySection 8(a)(1) and (3) of the Act.' While the challengedpractices involved in the present proceeding are differentfrom those found unlawful in the earlier case, I amauthorized to rely on certain findings of the Board whichare also applicable to this proceeding, as, for example,jurisdictional findings.Baptist Memorial Hospital is a large general welfarecorporation doing business in Memphis, Tennessee. Withapproximately 4,700 employees, Respondent is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Charging Party, American Federation of State,County and Municipal Employees, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.A. Respondent's No-Distribution and No-SolicitationPoliciesIn its answer and during the hearing, Respondentadmitted most of the factual allegations in the complaint.For example, with respect to the gravamen of thecomplaint, the promulgation and enforcement of no-solicitation and no-distribution policies, Respondent ad-mitted paragraphs 8-11, 13-15, 17, and 18, and substantial-ly conceded paragraphs 12 and 16(a) and (b). With theexception of paragraph III of the amended complaint,Respondent has thereby admitted substantially all theallegations against the hospital dealing with the no-solicita-tion and no-distribution policies. More specifically andwithout unnecessary repetition of the admitted allegations,Respondent for many years prior to March 17, 1976, hasmaintained and enforced a policy which prohibited itsemployees from the distribution of union literature duringtheir nonduty hours, work breaks, or lunch periods on ornear hospital premises. This restriction although not inwritten form was absolute on hospital premises, includingthe Union East lobby, an area located next to the cafeteriaand accessible to employees, patients, and the generalpublic. Also a hospital sidewalk leading to a publicsidewalk from the Union East Building was off limits tosoliciting employees. While Respondent enforced thispolicy with the assistance of its security force, listed byname in the complaint, the record shows that Respondentmade one exception to its blanket no-solicitation, no-distribution rule and permitted solicitations on behalf ofUnited Way on hospital premises. Moreover, whileemployees generally were not permitted to return to thehospital for union solicitation purposes, they were permit-ted to return to pick up their paychecks, visit patients, go tothe credit union, or return for Christmas parties. In sum,employees were prohibited from passing out union litera-ture at any time in any area which was considered hospitalpremises.The record is replete with instances which illustrateRespondent's practices of enforcing its no-solicitation, no-distribution rule.Yet in his testimony during the prior unfair laborpractice hearing in November 1975, Assistant Vice Presi-dent Stephen Reynolds, Respondent's highest official totestify, explained that employees were permitted to passout literature at breaktime in the cafeteria or outside thehospital. Several employees who followed his advice,however, were promptly prevented from doing so.For example, in the afternoon on December 10, 1975,two employees Jerry Lee Wheeler and Connie Fletchercommenced to hand out union literature on a hospitalsidewalk leading from a public sidewalk to the Union Eastentrance. Security guard Wilkins immediately requestedthat they leave the hospital premises. When both employ-ees refused to leave, another security guard, LieutenantBowling, repeated the request that they move off thehospital premises. Believing to be within their rights, asexplained by Reynolds in his previous testimony, theemployees refused to comply with the order of the securityforce. As a result of this episode, employees Wheeler andFletcher received three written disciplinary warnings fromtheir supervisors. Similar instances occurred on February7, 1976, involving employees Maclin and Fletcher whocommenced handbilling in the Union East lobby onFebruary 12, 1976, with employee Maclin in the UnionEast lobby, and on February 18, 1976, with employeesWheeler and Johnson also in the Union East lobby.On February 25, 1975, Respondent's strict enforcementof the no-solicitation policy resulted in the arrest andconviction for disorderly conduct of employee JerryWheeler. On that day Wheeler proceeded to handbill unionliterature in the Union East lobby. Within minutes afterWheeler commenced the handbilling, he was told bySecurity Lieutenant Cohen to discontinue the handbillingor risk being suspended from his job. Wheeler continued inspite of several more requests to stop the practice. He wasthen confronted by Security Director McCaleb andSergeant Campbell who informed him several times that hehad been suspended and who repeatedly ordered him offthe premises lest he be arrested. Even though Reynolds wasalso present, Wheeler refused, whereupon he was escortedby the security guards to the street. He was given theopportunity to leave voluntarily. Insisting that he had aright to handbill in the lobby area, and that he wasscheduled to report for work, Wheeler was finally arrestedby city police who had been summoned by the hospital.With the help of the testimony of two of the involvedsecurity agents, Wheeler was convicted of disorderlyconduct and fined $25. Wheeler was informed, 2 days afterhis arrest, by separation note that he was fired because he"[rlefused to leave the hospital when asked, [and] insistedon being arrested." In this connection, the credibletestimony shows that throughout the entire episodeWheeler had not blocked any area or been boisterous orloud in his demeanor. The record further shows that theconduct of the security force throughout the entire episodehad been directed by Stephen Reynolds.Significantly, on March 17, 1976, Respondent changedits no-solicitation, no-distribution policy at the hospital.What had been an unwritten but blanket restriction on anyform of soliciting or handbilling (except for the UnitedWay) was now reduced to a written poster displayed atI The decision is reported in 225 NLRB 525 (1976).48 BAPTIST MEMORIAL HOSPITALdepartmental bulletin boards throughout the hospital. Thenew policy was entitled "Baptist Memorial Hospital Policyon Solicitation For Unions and Distribution of UnionLiterature As of March 17, 1976," and outlined in eightnumbered paragraphs where and under what circumstanc-es solicitation or handbilling on behalf of the Union wasprohibited. Nowhere, however, did this notice indicatewhere and when the union activity would be tolerated. Inits opening statement the new policy recognized thehospital's longstanding prohibition against any form ofsolicitation with one exception, the annual "United Way ofGreater-Memphis." It states: "As you know, there hadbeen a long standing policy at Baptist Memorial Hospitalagainst any type of solicitation or distribution with the soleexception of the annual United Way of Greater-Memphis."While the new policy purports "to provide a balancebetween the rights of all hospital employees as determinedby recent National Labor Relations Board guidelines andhealth care fundamental philosophies" of primarily caringfor patients, respecting their friends and families and notinterfering with one another's work, the rules were sorestrictive and vague that the average employee couldnever be sure under what circumstances he could exercisehis rights without running afoul of the new policy. Forexample, handbilling was prohibited in "work areas orwork corridors." From the viewpoint of an employee, thereis absolutely no area in a hospital which is not a work area.Even a lobby is a work area to a janitor who must clean theashtrays or polish the floors. Another rule prohibitedprinted union matter from being distributed during anemployee's working time or "in such a way as to interferewith the working time of the person being solicited." Yetanother prohibition in the new policy was directed againsthandbilling "where littering the premises or other disrup-tion of normal functions will occur." To a hospitaladministrator any union activity may disrupt "normalfunctions." In short, the rules, while cleverly lifted from thelanguage contained in leading cases, were too impreciseand vague to adequately inform employees who are nottrained in the law when and whether they might violate thenew policy and risk being disciplined.In any case, the immediate impact of the revised ruleswas that, a day or two after the new policy was put intoeffect, several employees including Johnson, Fletcher, andMaclin were called into their respective supervisors' officeand advised of the new rules. In addition, the employeeswere informed that their previous "counseling interview"reports were being withdrawn which had cited them forviolations of the prior no-distribution policy. However, therecord shows that the withdrawn interview reports weremerely replaced by new counseling interview reports whichstated in substance that their acts of handbilling althoughnot in violation of the new rules had violated the oldhospital policy. It is clear that the removal of the priorexisting counseling reports was meaningless in view of theexistence of the present ones.Moreover, on April 1, 1976, and in spite of the new rules,employee Maclin was again threatened by LieutenantCohen with the possible loss of her job if she continued tohandbill in the Union East lobby next to the cafeteria. Tobe sure, Respondent by Assistant Vice President Reynoldsspoke to Maclin several days prior to the hearing. Heinformed her that Cohen had no authority to threaten herwith the loss of her job, but that he did have the right toenforce the rules of the hospital. Reynolds also told herthat she could handbill in the cafeteria under normalcircumstances.The hospital's practices concerning its policy of solicita-tions and handbilling on behalf of the Union, which haveonly been briefly summarized in view of Respondent'sadmission of substantially all the factual allegationsdealing with the issue, clearly were and presently are inviolation of the Act. Respondent so much as admits that itsprior policy disallowing any type of solicitation ordistribution on behalf of the Union was not in accordancewith the Board's decision in St. John's Hospital and Schoolof Nursing, Inc., 222 NLRB 1150 (1976), since it revised itspolicy soon after the St. John's decision. In any case, therecord is clear that Respondent maintained and strictlyenforced-with sometimes drastic consequences-an abso-lute no-solicitation and no-distribution policy with regardto the Union prior to March 17, 1976. In St. John's supra,the Board reiterated that generally a no-solicitation rule ispresumed invalid if it extends to solicitation duringnonworking time irrespective of whether the solicitationoccurs in a nonwork area; and a rule prohibiting distribu-tion of literature is presumed invalid if it extends duringnonworking time in a nonworking area. Respondent hasfailed to present any justification to overcome thesepresumptions. The fact that Respondent is a hospitalwhose prime function is patient care where a tranquilatmosphere is essential justifies a somewhat more stringentprohibition on solicitation than ordinarily permitted.Respondent's broad policy, however, restricted handbillingin the Union East lobby and the cafeteria and the hospitalsidewalk leading to Union East which are areas whereRespondent's care of patients could not conceivably havebeen disrupted. Indeed, the record shows that attempts tohandbill or solicit occurred only in those areas where thevisiting public was generally permitted. While there wassome suggestion that the employees who were engaged inthe distribution of union literature were impeding traffic,this contention is unconvincing. Obviously, interestedemployees will stop or hesitate momentarily in acceptingthe tendered literature, but the record does not show thatany extensive solicitation with long conversations occurredor that any passageway or walkway was ever blocked as aresult of the handbilling.Any suggestion that employees who engaged in the unionactivity were properly restricted from access to their placeof employment during off-duty hours is without merit. TheBoard has made it clear that any nonaccess rule is validonly under certain circumstances. Tri-County MedicalCenter, Inc., 222 NLRB 1089 (1976). Respondent has failedto meet at least two of those requirements. First, Respon-dent has prohibited access not only to the interior of thehospital but also to the outside area such as the access wayfrom the public sidewalks to the Union East Building.Second, employees are not restricted for all purposes. Thehospital permits, for example, employees to visit patients orto pick up their paychecks during their nonduty hours, and,49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthird, the record does not reflect that the nonaccess policyhas been communicated to all of its employees.Respondent's maintenance and enforcement of the no-solicitation, no-distribution, and nonaccess rules were,accordingly, violative of Section 8(a)(3) and (1) of the Act,and any counseling interviews or other adverse actionstaken by the hospital against its employees resulting fromthe enforcement of these rules were unlawful. LutheranHospital of Milwaukee, Inc., 224 NLRB 176 (1976).Particularly the incident leading to the arrest, conviction,and discharge of Jerry Lee Wheeler was a drasticconsequence of Respondent's blanket policy dealing withdistribution of union literature. Without doubt, Respon-dent's unlawful policy, compounded by Reynolds' testimo-ny in the earlier unfair labor practice case, was the directcause of Wheeler's arrest, conviction, and discharge fromhis job. Indeed, I firmly believe that Respondent'sintention was to make an example of this employeebecause the incident followed only a few weeks after ameeting among top officials of the hospital to determinewhat, if anything, should be done if the employeescontinued to insist on passing out union literature. The factthat Wheeler was arrested for and convicted for disorderlyconduct by a local court is not a binding decision upon theBoard to the effect that Wheeler was guilty of insubordina-tion, particularly here, where the basis for the convictionwas Respondent's illegal activity, i.e., the enforcement ofan unlawful no-distribution policy. Numerous cases whichGeneral Counsel has cited in his brief support the principlethat a discharge as a result of Respondent's enforcement ofan illegal policy is a violation of Section 8(a)(3).Furthermore, Respondent's revised policy, adopted onMarch 17, 1976, and communicated to all employees, wasnot in accordance with law. First of all, it prohibitedemployees who were not reporting for work from theinterior of the hospital for purposes of handbilling orsoliciting on behalf of the Union. Yet employees who werenot scheduled for work were able to return to the hospitalfor other purposes such as picking up their paychecks,visiting patients, etc. This is clearly discriminatory anddesigned to discourage union activity in violation ofSection 8(a)( ). Tri-County Medical Center, Inc., supra.Furthermore, the new rules are solely directed againstsolicitation by employees on behalf of the Union. Yet therecord shows that solicitation for the United Way ofGreater Memphis is not only tolerated but activelysupported by the hospital and apparently sanctionedduring work and nonwork time and in work or nonworkareas. Again, the new rules are a discriminatory attemptdirected against the Union.Finally, the new rules are ambiguous, vague, and subjectto various interpretations. In his testimony, StephenReynolds, Respondent's assistant vice president, wasunsure himself as to the practical application of the rules.Indeed, I am convinced that Respondent fully intended todraft the new policy in an ambiguous manner in order tocreate uncertainty in the minds of its employees andthereby discourage any union activity. Most, if not all, ofRespondent's employees are not legally trained and anyapprehension on their part created by the rules' uncertaintyis a form of coercion by Respondent in violation of Section8(a)(1) of the Act.B. The PollThe records show, as alleged in the complaint, that onFebruary 2, 1976, Respondent by its supervisor, BarabaraGarner, conducted a poll of her staff to find out how theyfelt about the Union. Garner paged approximately 22employees under her supervision in the department ofsurgery requesting them to come to the lunchroom.Approximately 18 or 19 of the employees gathered, andGarner told the group that she wanted to have a vote onhow the employees felt about the Union. EmployeeDorothy Garrison testified that she objected several timesto her supervisor about the procedure, but that Garnerindicated that she did not care about the identity of whowas in favor of or against the Union but that she merelywanted to find out how her employees felt generally aboutthe Union. During a fairly informal meeting, employeeswere given slips of paper which they were asked to markwith the number "I" if they were for the Union, "2" if theywere against it, or "3" if they were undecided. Theemployees then placed their completed slips into a surgicalcap and Garner counted the votes with the help of one ofthe employees. The count indicated that about 12 employ-ees were in favor of the Union, 2 against, and 3 wereundecided. The pieces of paper were then discarded in thetrash. The record shows that Garner failed to assure theemployees that no reprisals would be taken as a result ofthe voting, and further that Garner did not indicate whatshe intended to do about the results of the vote. In hertestimony she explained that she found it unnecessary tooffer any such assurances, presumably, since the employeesknew that no reprisals would be taken. She further testifiedthat the only reason that she wanted this information wasto follow up and talk to several employees to test howsound their thinking was.While at first blush the polling seems fairly innocuous,particularly since Garner was a relatively lower echelonsupervisor within the hospital, and since there is noevidence that higher officials had approved of the proce-dure or that it had been employed elsewhere within theinstitution, however, in the light of Respondent's unionanimus as found in the prior unfair labor practice case andin view of the record as a whole which indicatesRespondent's commission of other unfair labor practices, itis clear that this polling practice violated Section 8(aX)(I) ofthe Act. As the Board stated in Struksnes Construction Co.,Inc., 165 NLRB 1062, 1063 (1967):Absent unusual circumstances, the polling of em-ployees by employer will be violative of Section 8(a)(l)of the Act unless the following safeguards are observed:(1) the purpose of the poll is to determine the truth of aunion's claim of majority, (2) this purpose is communi-cated to the employees, (3) assurances against reprisalare given, (4) the employees are polled by secret ballot,and (5) the employer has not engaged in unfair laborpractices or otherwise created a coercive atmosphere.50 BAPTIST MEMORIAL HOSPITALRespondent's practice here failed to comply with severalrequirements laid down by the Board. The poll was notconducted to ascertain a union's claim of majority, theemployees were not informed of the purpose of the poll,nor were any assurances given against reprisals. Signifi-cantly, the poll was taken in the context of Respondent'scommission of other unfair labor practices.C. Surveillance of EmployeesDuring the hearing, General Counsel was grantedpermission to amend the complaint alleging that Respon-dent had illegally engaged in acts of surveillance ofemployees who engaged in union activity. In this regard,the record shows clearly that the Respondent's securityguards engaged in a systematic practice of watching unionrepresentatives when they were present on hospital premis-es. In performing this duty, security guards were alsopresent and watched when hospital employees handbilledin the hospital. This may have occurred inadvertently insome instances. However, the record shows that membersof Respondent's security guards watched employees Ma-clin and Fletcher on February 7, 1976, and employeesWheeler and Johnson on February 18, 1976, while theywere passing out union literature. No union officials werepresent during those times. The inference that Respondentthereby intended to discourage its employees from distrib-uting union literature is particularly unavoidable, sinceRespondent has so clearly and without exception enforcedits no-distribution policy. Respondent's practice has notonly an intimidating effect upon the employees who areengaged in the distribution of union literature but alsoupon other employees who are being solicited.Respondent's violation of Section 8(aXl) is clear sincethe surveillance of employees' union activity is unlawful,Barnes Hospital, 217 NLRB 725 (1975), even though someemployees may have been unaware of it and even thoughtop management had not authorized it. N.LR.B. v. Grower-Shipper Vegetable Association of Central California, et al.,122 F.2d 368 (C.A. 9, 1941). Intertype Company, a Divisionof Harris-lntertype Corporation v. N.LR.B., 371 F.2d 787(C.A. 4, 1967).Middleton's ReprimandOn January 9, 1976, Francis Middleton, a hospitalporter, received a written reprimand from his superior,Speck. The reprimand notice states in pertinent part:On Wednesday, January 7, 1976, a day on which hewas not scheduled to work, Mr. Francis Middleton wasobserved on the second floor of the Madison WestBuilding talking to other hospital employees duringtheir working time and, thereby interfering with theirwork.Mr. Middleton has been warned in the past aboutbeing out of his work area or taking excessive time toperform assignments which take him out of his workarea and using such occasions to talk to otheremployees which causes him both to neglect his ownwork and to interfere with the work of others.In addition to the above warnings, Mr. Middleton wasverbally counseled by me on approx. October 9, 1975,on the specific point of not coming back to the hospitalexcept for legitimate purposes at time he is notscheduled to work. This notification to him wasnecessitated because he was observed by Mr. Bethuneon October 3, 1975, on the 6th Floor M. W. talking tothe personnel and interfering with their work. He cameto the hospital to get a flu shot, but afterwards went outof his way to find and talk to other employees whilethey were working.S **Statement: Mr. Middleton is building a considerablehistory of interruption and interference with the workof other hospital employees both during the time he issupposed to be working himself and also when he hascome back to the hospital when off duty and he is noton hospital business or legitimate public use business.General Counsel has gone to a considerable effort toshow that the reprimand was at least partially unjustifiedand that Middleton could not have been in the hospital onJanuary 7, 1976, since he allegedly was in Decatur,Alabama, on that date. Since Middleton had been a strongunion supporter and a witness in the prior unfair laborpractice hearing, it is General Counsel's contention, thatthe written reprimand was unjustified and a violation ofSection 8(a)(1), (3), and (4) of the Act.Respondent does not contest that Middleton was a unionsupporter, a member of the Union's organizing committee,and a witness in a prior Board proceeding, but Respondentdoes insist that the reprimand was fully justified, and thatStephen Reynolds personally witnessed Middleton's pres-ence in the hospital on January 7, 1976.Prior to analyzing the record on the issue whetherMiddleton was in the hospital on January 7 or in Decatur,Alabama, it is necessary to observe that General Counsel'seffort was solely directed towards a portion of thereprimand, i.e., Middleton's whereabouts on January 7.The propriety of the reprimand is therefore unrefuted tothe extent that it criticized Middleton for being on hospitalpremises in violation of the hospital's nonaccess policy onprevious occasions, including October 3, 1975, and that itotherwise criticized the employee in the discharge of hisduties. The mere fact, therefore, that a part of thereprimand notice may have been without justification doesnot mean that the entire reprimand was a pretext.In any case, I am also unconvinced by the testimony ofGeneral Counsel's witnesses. Middleton himself testifiedthat he and his wife left for Decatur, Alabama, on January5, and returned on January 8, 1976. He testified that hecould not have been in the hospital since he had car troubleon January 7 and had his car repaired at a gas station inDecatur, Alabama. To prove the point Middleton testifiedthat he had requested Mr. Shackelford, the operator of thegarage, to give him a written receipt for the workperformed. The receipt, however, is dated January 9, 1976.To explain this inconsistency, Middleton testified that hehad persuaded Shackelford to date the receipt, not with theaccurate day of January 7, but to postdate the receipt with51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 9, 1976. According to Middleton, he had decidednot to report for work on January 9, as scheduled, but touse the car trouble as an excuse for his absence. Middletonalso admitted that he had persuaded Shackelford to falsifythe receipt in yet another respect. Instead of indicating thetrue amount charged, Shackelford agreed to fill in a farhigher amount. This would enable Middleton to obtainmoney from his relatives. In this regard Middleton testifiedduring cross-examination as follows:Q. So, essentially this receipt was made out at yourrequest with both a false amount and a false date, isthat right?A. That's right.Q. And according to your testimony, the falseamount was so that you could con your relative intosome money, is that right?A. Not con--borrow.* *Q. And you did because you knew if you showedthem a bill of $40, they weren't going to lend you anymoney, isn't that right?A. Well, they probably would have.Q. Well, then why did you do it?A. I wasn't taking any chance on that.Q. So, rather than take a chance, you would just lieto them about it?A. Why sure, why not.Q. So, then the date is on there false so you couldlie to your boss about that, is that right?A. That's right.Q. You don't see anything wrong with lying to yourmother and brother, did you?A. No, I know a lot of people lies.It is obviously impossible to rely upon a witness whose lackof respect for truth and honesty is so clearly demonstrated.General Counsel called three witnesses to corroborateMiddleton's testimony that he was not in the hospital onJanuary 7. Middleton's wife, Mrs. Jessie Middleton,essentially duplicated her husband's story, disagreeing withhim in minor respects. For example, contrary to herhusband's testimony she testified that it was not her but herhusband's idea to return to Memphis on January 8. Whileher testimony appeared far more credible than that ofMiddleton, I believe that the possibility of his power ofpersuasion-effectively employed with Shackelford-simi-larly rendered his wife's testimony unreliable. Shackel-ford's testimony was also unconvincing. At the meresuggestion of Middleton, a stranger, Shackelford knowing-ly signed a receipt which contained false information. Hisrecollection was in some cases hazy and in some hispractices were questionable. For example, he erroneouslyplaced "Alabama 1976" in the space on the cash receiptwhich is actually reserved for the car's license number andstate. The third witness was Mary Hogard, office managerof the hospital's credit union. She merely testified thatMiddleton made a loan application on January 5, that theloan was approved on January 7, and that the check wasnot dispersed until January 9, 1976. Her testimony does notestablish that Middleton could not have been in Memphison January 7.For the foregoing reasons, I find that General Counselhas failed to show that the reprimand of January 9, 1976,was unjustified and a violation of Section 8(a)(1), (3), or(4).CONCLUSIONS OF LAW1. Respondent Baptist Memorial Hospital is an em-ployer within the meaning of Section 2(2) of the Act and isengaged in commerce within the meaning of Section 2(6) ofthe Act.2. The Union, American Federation of State, County,and Municipal Employees, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(aX)(l) of the Act bymaintaining and enforcing for many years prior to March17, 1976, a no-solicitation, no-distribution policy whichprohibited its employees from soliciting or handbilling onbehalf of the Union on or near hospital premises innonwork areas during nonworking time.4. Respondent violated Section 8(a)(1) of the Act bypromulgating on March 17, 1976, and thereafter maintain-ing and enforcing a no-solicitation, no-distribution, andno-access policy which is discriminatorily directed againstthe Union, and which is too ambiguous to informadequately its employees of their rights to solicit andhandbill in nonwork areas during nonworking time.5. Respondent violated Section 8(aX)(1) and (3) of theAct by enforcing unlawful no-solicitation, no-distributionpolicies and by reprimanding employees Maclin, Fletcher,Johnson, and Wheeler for violations of the unlawful no-solicitation, no-distribution policy.6. Respondent violated Section 8(a)(1), (3), and (4) ofthe Act by reprimanding employee Maclin who was awitness in a prior Board hearing for violating Respondent'sunlawful no-solicitation, no-distribution policy.7. Respondent violated Section 8(aXl) and (3) of theAct by suspending, discharging, refusing to rehire, andcausing the arrest and conviction for disorderly conduct ofemployee Wheeler because of his refusal to comply withRespondent's unlawful no-solicitation, no-distributionpolicy.8. Respondent violated Section 8(aXl) by acts ofsurveillance of employees who were handbilling on behalfof the Union.9. Respondent violated Section 8(aXi) by the acts ofSupervisor Garner in conducting a poll of its employees toascertain their union allegiance.10. Any other allegations in the complaint have notbeen sustained and are dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(aX)(1), (3), and (4) of theAct, I recommend that Respondent be ordered to ceaseand desist from its unlawful practices. I further recommendthat Respondent be ordered to post an appropriate noticeand take affirmative action in order to effectuate thepolicies of the Act.52J BAPTIST MEMORIAL HOSPITALIn addition, I recommend that Jerry Lee Wheeler beoffered full and immediate reinstatement with backpay,computed as provided in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). 1 also recommend that Respondent berequired to expunge all reprimands or counseling interviewrecords in Respondent's possession which deal with thehospital's no-distribution, no-access policy concerningemployees Wheeler, Maclin, Fletcher, and Johnson.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I recommend the issuance of thefollowing recommended:ORDER2Respondent Baptist Memorial Hospital, Memphis, Ten-nessee, its officers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Maintaining, promulgating, and enforcing any rule orpolicy which prohibits employees from engaging in unionsolicitation during nonworking time and from engaging inthe distribution of union literature in nonwork areas on ornear hospital premises.(b) Maintaining, promulgating, and enforcing any rule orpolicy which discriminatorily or because of ambiguity orany other reason discourages or restricts employees fromengaging in union solicitation during nonworking time andfrom engaging in the distribution of union literature innonwork areas on or near hospital premises.(c) Reprimanding, causing the arrest and conviction of,discharging or otherwise disciplining employees for havingviolated Respondent's unlawful no-solicitation, no-distri-bution policies.(d) Engaging in acts of surveillance of its employeesbecause of their union activity.(e) Conducting polls of its employees to ascertain theirunion allegiance without meeting adequate safeguards.(f) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rightsprotected by Section 7.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2. Take the following affirmnative action necessary toeffectuate the policies of the Act:(a) Offer Jerry Lee Wheeler immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered,including reimbursement of the $25 fine, in the manner setforth in the section hereof entitled "The Remedy."(b) Remove all reprimands or counseling interviews fromthe hospital records of employees Wheeler, Fletcher,Johnson, and Maclin which are in any way related toRespondent's no-distribution, no-solicitation rules.(c) Publish at its bulletin boards or other areas whereRespondent customarily attaches notices to its employees awritten notice which clearly, adequately, and unambigu-ously informs its employees where they may distributeunion literature.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(e) Post at its place of business in Memphis, Tennessee,copies of the attached notice marked "Appendix." 3 Copiesof said notice on forms provided by the Regional Directorfor Region 26, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places at all locations where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."53